Citation Nr: 0213358	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
knee meniscectomy with degenerative arthritis, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from February 1953 to February 
1955.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a November 1999 
rating decision by the Detroit, Michigan, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
the veteran's claim for an increased evaluation in excess of 
10 percent for service-connected residuals of a right knee 
meniscectomy with degenerative arthritis.  By an April 2001 
decision, the Board remanded the claim.  The claim returns to 
the Board for appellate review following further development 
and a June 2002 rating decision by the Detroit, Michigan RO.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim and all evidence 
necessary for an equitable disposition of the claim addressed 
in this decision has been obtained.

2.  By an April 1993 rating decision, the RO determined that 
the veteran had a pre-existing right knee disorder which was 
10 percent disabling prior to his service induction.  

3.  The veteran's service-connected residuals of meniscectomy 
are currently manifested by constant right knee pain, 
increased pain with use of the right knee, weakness of the 
right knee, difficulty walking up or down steps or on uneven 
ground, mild effusion, use of an elastic support brace when 
walking, inability to walk more than one mile, inability to 
push a lawn mower, and subjective instability with side-to-
side motion, but not by inability to play golf or inability 
to walk less than one-half mile.

4.  The veteran has degenerative joint disease of the right 
knee, manifested by extension to zero degrees and limitation 
of flexion to 70 degrees with pain throughout the range of 
motion. 


CONCLUSIONS OF LAW

1.  The criteria for assignment of a separate, compensable, 
10 percent evaluation for the veteran's arthritis of the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.14, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a service-connected meniscectomy, right 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.14, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5258, 5259 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for service-connected residuals of a 
meniscectomy, right knee, with degenerative joint disease.  
The veteran specifically contends that he is entitled to a 
separate, compensable evaluation for degenerative joint 
disease of the right knee.  The Board interprets the 
veteran's claim as a claim for both an increased evaluation 
in excess of 10 percent for residuals of a meniscectomy and a 
claim for a separate evaluation for degenerative joint 
disease, right knee.  

Factual Background

Historically, the veteran's service medical records reflect 
that he sought treatment for his right knee in late February 
1953, about two weeks after his service induction in mid-
February 1953.  At that time, he reported that he had injured 
his right knee playing football in 1948, and that he had been 
having pain and popping sensations since that time; later, he 
reported injuring his knee in 1951 when pushing a car.  In 
March 1953, he was put on a restricted profile and underwent 
a course of physical therapy.  Radiologic examination 
disclosed no bone pathology.  In late March 1953 he reported 
that that he felt better at the completion of physical 
therapy.  However, the veteran's knee symptoms returned and, 
in June 1953, excision of the medial semilunar cartilage, 
right knee, was performed.

The veteran sought service connection for a knee disorder by 
a claim submitted in April 1993.  VA examination was 
conducted in June 1993.  At that time, the veteran complained 
of sharp pain when walking over rough ground.  He reported 
increased pain after prolonged sitting, and an occasional 
"electric shock" feeling in the right knee.  The veteran did 
not have an apparent limp.  The right knee was tender at the 
medial aspect and there was pain at 84 degrees of flexion.  
The veteran had full range of extension.  The examiner 
concluded that the veteran had residuals of a meniscectomy 
and degenerative joint disease of the right knee.  However, 
radiologic examination of the right knee was interpreted as 
normal.  

The RO concluded that the veteran's right knee disorder 
existed prior to service, and that the symptomatology at 
service entrance was consistent with a 10 percent evaluation.  
The RO conceded that the veteran's pre-existing right knee 
disorder was aggravated in service.  The RO determined that 
the veteran's pre-service manifestations were 10 percent 
disabling and determined that the veteran currently met the 
criteria for a 20 percent evaluation.  The RO assigned a 10 
percent evaluation for the veteran's right knee disability 
status post medial meniscectomy, evaluated under Diagnostic 
Code (DC) 5257, based on deduction of the pre-existing 10 
percent disability from the then-current 20 percent 
disability.  The veteran did not disagree with or appeal this 
determination, and it is final.

In 1999, the veteran sought an increased evaluation for his 
right knee disability.  On VA examination conducted in June 
1999, the veteran complained of constant right knee pain, and 
some giving way, especially when going down stairs or 
climbing hills on the golf course.  There was audible and 
palpable crepitus.  There was no instability.  Range of 
motion was from 0 degrees of extension to 130 degrees of 
flexion.  There was a small amount of joint effusion.  
Radiologic examination disclosed progression of the 
degenerative changes noted on the prior radiologic 
examination conducted in 1996.  The veteran's service-
connected right knee disability was re-characterized as 
residuals of meniscectomy with degenerative arthritis, and 
the 10 percent evaluation assigned was continued, with the 
recharacterized disability evaluated under DC 5259.

VA outpatient clinical records from June 1998 to September 
2001 reflect that, on neurologic evaluation in July 1999, the 
veteran's gait and station were normal.  He was able to walk 
on his toes and on his heels normally.  He denied any change 
in gait or station.  The outpatient clinical records are 
otherwise devoid of any complaints of right knee pain or 
assessment of right knee function until June 2001.  At that 
time, the veteran complained that he was not able to walk 
without markedly increased knee pain.  The veteran reported 
some relief with Naproxen.  

In July 2001, the veteran complained of right medial joint 
line pain.  The veteran reported that he had experienced good 
relief when given intraarticular steroid injection two years 
previously.  The veteran was again treated with 
intraarticular steroid injection.  

On VA examination conducted in May 2002, the veteran reported 
that he was concerned that his right knee pain would result 
in his hours being further cut at work.  He worked for a golf 
course, and, because of right knee pain, he was unable to use 
the push lawn mower to cut grass on slopes and uneven ground.  
Therefore, his work hours had been decreased.  The veteran 
reported weakness of the right knee, difficulty on steps, 
stiffness, and swelling.  He reported giving way of the right 
knee when he would swing a golf club; he stated that the 
side-to-side motion made his knee feel unstable.  He used 
Naprosyn twice daily for pain.  He reported that his right 
knee pain would flare up with walking farther than five holes 
on a golf course, so he had to use a cart when playing golf.  
He reported that he could walk on a treadmill, and tried to 
walk more than one-half mile when exercising.  During a flare 
up, he had to sit with his right leg straight out.  He used 
an elastic support brace during the daytime.  

Objectively, there was tenderness lateral and inferior to the 
patella.  There was full extension of the right knee with 
grade 4/5 strength.  The veteran had active motion to 70 
degrees with pain through the entire range of motion, 
increasing at the ends of range of motion.  There was a five-
degree varus deformity.  There was no medial or lateral 
instability.  Anterior and posterior drawer, Lachman, and 
McMurray's tests were negative.  Crepitus was present 
throughout the range of motion.  There was mild effusion.  
Moderately severe degenerative joint disease of the right 
knee was disclosed on radiologic examination.  The examiner 
concluded that the veteran had pain with use of the knee, 
with pain increasing with distance walked or with walking on 
uneven ground.  The examiner stated that he could not 
determine the extent of additional motion lost during flare-
ups.

Applicable Laws and Regulations  

The RO initially evaluated the veteran's knee disability, 
described as right knee disorder, status post meniscectomy, 
under DC 5257.  That diagnostic code provides that impairment 
of the knee, with recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation if there is 
slight disability, a 20 percent rating with moderate 
disability, or a 30 percent rating with severe disability.  
38 C.F.R. § 4.71a, DC 5257.

In the next rating decision, prepared in November 1999, the 
RO evaluated the veteran's right knee disability under DC 
5259, which provides that removal of cartilage with 
symptomatic residuals is rated as 10 percent disabling.

Most recently, in the rating decision prepared in June 2002, 
the RO evaluated the veteran's current right knee disability 
under DC 5258, but noted that separate, 10 percent 
evaluations could be assigned under DCs 5259 and 5003, with a 
reduction for the preexisting disability.  DC 5258 provides 
criteria for evaluating dislocated semilunar cartilage 
manifested by frequent episodes of "locking," pain, and 
effusion into the joint.  A 20 percent evaluation is the only 
schedular evaluation assignable under this diagnostic code.

The Board notes that the decision as to which diagnostic code 
should be applied in a given case is for the RO and the 
Board.  See Bierman v. Brown, 6 Vet. App. 125 (1994); Butts 
v. Brown, 5 Vet. App. 532 (1993) (en banc).  However, the 
rationale for selecting a specific diagnostic code must be 
explained.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The final rule implementing the VCAA was published 
on August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, likewise, 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date (with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims, neither of 
which are relevant to this case).  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).



Analysis

In this case, VA's duties under the VCAA have been fulfilled 
to the extent possible.  VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his claim, by 
means of the discussions in the November 1999 and June 2002 
rating decisions, the October 2000 statement of the case, the 
June 2002 supplemental statement of the case (SSOC) and the 
April 2001 Board remand.  In particular, the June 2002 SSOC 
informed the veteran of the provisions of the VCAA, and 
explained how the various diagnostic codes applicable to 
evaluation of knee disability resulted in the evaluation 
assigned in his case.  He was specifically told that there 
was no objective clinical evidence showing instability of the 
right knee.  VA has no outstanding duty to inform him that 
any additional information or evidence is needed. 

Following the April 2001 BVA remand, by a letter dated in 
July 2001, VA informed the veteran of which information and 
evidence he was to provide to VA and informed the veteran 
that VA would attempt to obtain identified evidence on his 
behalf.  The letter offered the veteran the opportunity to 
identify any relevant clinical records, and included the 
authorization forms VA would use to attempt to obtain the 
identified records.  The RO also informed him that it would 
request the identified records, but that it was his 
responsibility to ensure that the RO received the records.  
The VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, and that assistance has 
been rendered in this case.  There are no additional records 
of any type which have been identified by the veteran as 
relevant which VA has not obtained.  38 U.S.C.A. § 5103A(a) 
(West Supp. 2002).  The VCAA and its implementing regulations 
have been considered by the RO.  The Board agrees with the RO 
that the duties to the veteran under the VCAA have been met.  

The veteran contends that he is entitled to a separate, 
compensable evaluation under 38 C.F.R. § 4.71a, DC 5003, for 
degenerative joint disease of the right knee.  The RO 
determined, in a June 2002 rating decision, that the veteran 
was entitled to a separate, compensable evaluation under DC 
5003, if the residuals of service-connected right knee 
meniscectomy were separately evaluated under DC 5259, but 
that the preexisting disability (a 10 percent disability) 
would have to be deducted therefrom.

The provisions of 38 C.F.R. § 4.71a, DC 5003 state that 
degenerative arthritis is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, unless the 
limitation of motion is noncompensable under the criteria 
applicable to range of motion.  Full range of motion of the 
knee is from 0 degrees to 140 degrees in extension and 
flexion.   See 38 C.F.R. § 4.71, Plate II (2001).  Limitation 
of flexion of the leg to 45 degrees warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires limitation to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  DC 5261 provides for limitation of the extension of 
the leg.  When there is limitation of extension of the leg to 
5 degrees, a zero percent rating is assigned; when the 
limitation of extension is to 10 degrees, a 10 percent rating 
is assignable; when the limitation is to 15 degrees, a 20 
percent evaluation is assigned.  38 C.F.R. § 4.71a, DC 5261.

When a knee disorder is rated under DC 5257, based upon 
instability, the veteran may also be entitled to a separate 
rating for arthritis if the veteran has limitation of motion 
which at least meets the criteria for a zero percent rating 
under DC 5260 (flexion limited to 60 degrees or less) or DC 
5261 (extension limited to 5 degrees or more), because 
instability and arthritis are separate and distinct 
manifestations, and DC 5257 does not encompass arthritis in 
the criteria used to evaluate disability under that 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
VAOPGCPREC 9-98; VAOPGCPREC 23-97.  Arthritis and damage to a 
meniscus are two separate and distinct injuries which may be 
compensated separately.  
38 C.F.R. § 4.14; Esteban, supra.  

The Board therefore agrees with the RO that the veteran could 
be assigned a separate, compensable evaluation under DC 5003 
for his service-connected right knee disability, in addition 
to an evaluation under a separate diagnostic code for 
residual of meniscectomy.  The Board must consider whether 
assignment of such separate evaluations is more favorable to 
the veteran or less favorable to the veteran than the current 
assignment of a 10 percent evaluation under DC 5258, after 
consideration of deduction of the pre-existing 10 percent 
disability.

In this case, the veteran's range of extension, to zero 
degrees, does not meet the criteria for a compensable 
evaluation.  38 C.F.R. § 4.71a, DC 5261; 38 C.F.R. § 4.71, 
Plate II.  The veteran's flexion of the knee, to 70 degrees, 
does not meet the criteria for a compensable loss of range of 
flexion.  See DC 5260.  However, when a diagnostic code based 
on limitation of motion is applied, the impact and severity 
of pain must be considered, by applying the factors set out 
in 38 C.F.R. §§ 4.40, 4.45, or 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The severity of pain on motion and 
limitation of motion as a result of pain are separate factors 
not encompassed by diagnostic codes based on range of motion.  
Id.  The veteran should be compensated not only for lost 
motion, but also for the extent to which retained motion is 
painful.  

Here, since the veteran has some pain on the entire range of 
motion, he is entitled to a 10 percent evaluation, even 
though his loss of motion is not compensable except with 
consideration of pain.  Accordingly, the Board finds that the 
evidence favors a 10 percent evaluation for degenerative 
arthritis of the right knee.  

However, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for degenerative 
arthritis, as the veteran does not have a compensable 
limitation of flexion, and the Board finds that the veteran's 
pain on motion is not equivalent to and does not approximate 
limitation to 45 degrees of flexion, so as to warrant a 20 
percent evaluation.  In particular, the Board notes that the 
veteran is able to walk, although his walking at work, on the 
golf course, is limited to the distance of 5 holes or less, 
and he has not reported that pain on range of motion 
precludes any activity of daily living or any activity less 
strenuous than pushing a lawn mower. 

The Board must next consider whether the veteran is entitled 
to an evaluation in excess of the current 10 percent for the 
residuals of meniscectomy, after deduction of the 10 percent 
pre-existing disability.  The Board has considered, 
therefore, whether the veteran is entitled to more than a 
separate, 20 percent evaluation under a diagnostic code 
applicable to evaluation of knee disability.  

The RO applied DC 5258, and determined that, with 
consideration of all symptoms of residuals of meniscectomy, 
and consideration of all residuals of degenerative joint 
disease, a 10 percent evaluation was appropriate under that 
diagnostic code.  However, if symptoms of degenerative 
arthritis are considered separately under DCs 5003-5260, the 
Board finds that application of DC 5258 is no longer 
appropriate, since the criteria under that diagnostic code 
are used to evaluate dislocated semilunar cartilage.  In this 
case, the veteran's dislocated cartilage has been removed.  
The Board therefore finds that DC 5257, used to evaluate 
slight, moderate, and severe knee impairment, with recurrent 
subluxation or lateral instability, is a more appropriate 
diagnostic code in this case.

The veteran's residuals of meniscectomy, without 
consideration of loss of range of motion or pain on range of 
motion, consist primarily of constant right knee pain, 
increased knee pain with use, such as walking, and some 
weakness of the right knee.  The veteran also has difficulty 
walking up or down steps or on uneven ground, and uses an 
elastic support brace when walking.  He reports inability to 
walk more than one mile, inability to push a lawn mower, and 
subjective instability of the right knee with side-to-side 
motion.  The veteran's subjective complaint of instability 
with side-to-side motion is consistent with the finding of 5 
degrees of varus deformity, even though there is no 
demonstrated instability of the knee on anterior or posterior 
drawer testing or Lachman's or McMurray's tests.  The veteran 
also reports that, when he has flare-ups, he has to sit with 
his knee straight out.  

This evidence reflects that the veteran has more than slight 
knee disability, since the veteran has the equivalent of 
recurrent locking during flare-ups and has pain on the knee 
with any use, even without consideration of pain on range of 
motion, has objective signs of mild effusion, and has 
required intraarticular use of steroids.  The veteran's 
disability picture is not completely consistent with moderate 
disability, as the veteran remains able to work at the golf 
course, although with some reduction in hours because of 
inability to push a lawn mower, remains able to play golf, 
although he now needs to use a cart, and the veteran has not 
indicated that knee disability precludes any other 
activities.  The Board finds that the evidence is at least in 
equipoise to meet the criteria for a 20 percent evaluation 
under DC 5257.  Deducting the pre-existing 10 percent 
disability from this evaluation, the veteran's current right 
knee disability warrants the current 10 percent evaluation, 
under DC 5257. 

There is no evidence that the veteran has symptomatology 
equivalent to severe knee disability.  In particular, the 
veteran's ability to walk more than one-half mile when 
exercising on the treadmill, and his ability to work at a 
golf course and play golf, even though restricted to playing 
with use of a cart, establish that he does not meet the 
criteria for severe knee disability.  The preponderance of 
the evidence is against a separate, compensable evaluation in 
excess of 10 percent (after deduction of pre-existing 
disability) for service-connected residuals of meniscectomy, 
right knee.   

Similarly, the evidence of the veteran's ability to walk more 
than one-half mile when exercising on the treadmill, and his 
ability to work at a golf course and play golf, even though 
restricted to playing with use of a cart, establish that he 
does not meet the criteria for consideration of referral for 
an extraschedular evaluation.  In particular, the veteran has 
not required hospitalization for his service-connected right 
knee disability.  Although he has some industrial impairment, 
the extent of that impairment appears commensurate with the 
evaluations assigned.  There is no evidence of manifestations 
of right knee disability which are not encompassed in the 
schedular criteria.  The Board agrees with the RO's 
determination that referral for consideration of an 
extraschedular rating is not required.  See VAOPGCPREC 6-96; 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).   



ORDER

The claim for a separate, compensable, 10 percent evaluation 
for arthritis, right knee, is granted, subject to laws and 
regulations governing effective dates of monetary awards.

The claim for an evaluation in excess of 10 percent for 
residuals of a right knee meniscectomy is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

